Citation Nr: 0100907	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  99-19 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence.

2.  Entitlement to service connection for a lung disability, 
claimed secondary to nicotine dependence.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from October 1958 to 
August 1961.  This matter comes to the Board of Veterans' 
Appeals (Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO) which denied service connection for tobacco abuse 
and interstitial lung disease.  

It is noted that by December 1996 decision, the Board denied 
the veteran's claim of service connection for a low back 
disability and found that new and material evidence had not 
been submitted to reopen previously denied claims of service 
connection for a psychiatric disability, residuals of a head 
injury, a right knee disability, residuals of a right hip 
fracture, a neck disability, residuals of a broken nose, and 
a left hernia.  The veteran's Motion for Reconsideration of 
this determination was denied.

In September 1997, he filed a claim of service connection for 
post-traumatic stress disorder (PTSD).  In February 1998, he 
filed an application to reopen his claims of service 
connection for right knee, neck, and low back disabilities, 
and residuals of a head injury.  In September 1998, he filed 
a claim of service connection for a right foot disability and 
applied to reopen his claim of service connection for a 
hernia.  In October 2000, the veteran submitted evidence and 
statements regarding some of these issues directly to the 
Board.  See 38 C.F.R. § 20.1304(c).  However, a review of the 
record indicates that the RO has not yet addressed any of 
these matters in the first instance.  Since these matters 
have not as yet been adjudicated, and as they are not 
inextricably intertwined with the issues now before the 
Board, they are referred to the RO for initial consideration.

REMAND

The veteran's service medical records are negative for any 
complaint or finding of abnormality pertaining to the lungs 
or notations of nicotine addiction.  At his June 1961 
military separation medical examination, his lungs and chest 
were normal on clinical evaluation and a chest X-ray was 
negative.  On a report of medical history, the veteran denied 
asthma, shortness of breath, a chronic cough, and pain and 
pressure in the chest.  

Post-service medical records show that in 1994, the veteran 
was diagnosed with interstitial lung disease.  It was also 
noted that he had had positive reactions to the purified 
protein derivative (PPD) test for tuberculosis since he was a 
teenager.  In January 1998, he submitted a claim of service 
connection for lung disease due to nicotine addiction.  In 
statements in support of his claim, he maintained that he 
"got hooked on nicotine in the military" from smoking "old 
[World War II] sea-ration cigarettes."  He argued that his 
lung disease began in service as a result of his cigarette 
smoking.

VA General Counsel has held that direct service connection 
may be established for disability shown to result from 
tobacco use during active service.  VA O.G.C. Prec. Op. No. 
2-93 (Jan. 13, 1993), 58 Fed. Reg. 42,756 (1993).  To 
establish entitlement, the record must contain medical 
evidence of a current disability, medical or lay evidence of 
tobacco use in service, and medical evidence of a 
relationship between the current disability and tobacco use 
during active service, as distinguished from post-service 
tobacco use.  Id; see also Davis v. West, 13 Vet. App. 178 
(1999).

Additionally, where nicotine dependence began in service, and 
where resulting tobacco use led to disability, secondary 
service connection may be established for that disability 
pursuant to 38 C.F.R. § 3.310(a).  See VA O.G.C. Prec. Op. 
No. 19-97 (May 13, 1997), 62 Fed. Reg. 37,954 (1997).  For 
claims alleging secondary service connection for a current 
disease on the basis of nicotine dependence acquired in 
service, the record must contain (1) medical evidence of a 
current disability, (2) medical evidence that nicotine 
dependence arose in service, and (3) medical evidence of a 
relationship between the current disability and the nicotine 
dependence.  The determination of whether a veteran is 
dependent on nicotine is a medical issue.  Id.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000 (VCAA).  
Among other things, the VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the U.S. Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999) which held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In pertinent part, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  Id. (to be codified at 38 U.S.C. § 5103A(d)).  
Given the nature of this case, the Board believes that a 
medical examination and opinion would assist in clarifying 
the nature and etiology of the veteran's current lung 
disease, to include whether it is causally related to his 
military service, or any incident therein, including any in-
service smoking.  Also requiring clarification is the issue 
of whether any current nicotine dependence arose during the 
veteran's active service and, if so, whether there is a 
relationship between any current lung disability and the 
nicotine dependence.

Here, it is noted that the RO apparently scheduled the 
veteran for a VA medical examination in October 1998, for 
which he failed to appear.  Under applicable criteria, when a 
claimant fails without good cause to report for an 
examination that was scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  See 38 C.F.R. § 3.655(b) (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of 
immediate family member.  38 C.F.R. § 3.655(a).

In this case, the record does not contain a copy of the 
notification letter to the veteran informing him of the time 
and place of such examination, of his duty to report for same 
pursuant to 38 C.F.R. § 3.326(a) (2000), and the consequences 
of his failure to report for the scheduled examination under 
38 C.F.R. § 3.655 (2000); Connolly v. Derwinski, 1 Vet. App. 
566 (1991)..  Therefore, in light of the duty to assist and 
notification provisions of the VCAA, the Board believes that 
the veteran should be afforded another opportunity to appear 
for VA medical examination.

Moreover, because of the change in the law brought about by 
the VCAA, a remand in this case is required for compliance 
with the notice provisions contained in the new law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
as the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
allow him to identify the names, 
addresses, and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claims of service 
connection for nicotine dependence and a 
lung disability.  After securing any 
necessary authorization for the release 
of medical information, the RO should 
attempt to obtain copies of the treatment 
records so identified that are not 
already of record.

2.  After the above records, if any, are 
secured and associated with the claims 
folder, the veteran should be scheduled 
for VA medical examination for the 
purpose of obtaining an opinion as to the 
etiology and likely date of onset of any 
current lung disability.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the medical examination.  

When scheduling the examination, the 
veteran must be notified at his last 
known address of the time and place of 
the examination, his duty to report for 
same under 38 C.F.R. § 3.326(a), and the 
consequences of his failure to report.  
38 C.F.R. § 3.655(b).  A copy of the 
notification letter to him must be 
associated with the claims folder. 

The examiner should be requested to 
provide an opinion as to the diagnosis of 
any lung disease found on examination, as 
well as whether it is at least as likely 
as not that any such lung disease is 
causally related to the veteran's 
military service, or any incident 
therein, including any in-service 
smoking, as distinguished from post-
service tobacco use.  In addition, the 
examiner should provide an opinion as to 
whether any current nicotine dependence 
found on examination arose during the 
veteran's active service and, if so, 
whether there is a relationship between 
any current lung disability and the 
nicotine dependence.  A complete 
rationale for all opinion expressed by 
the examiner should be provided.

3.  The RO should then review the claims 
files to ensure that all development 
requested above has been completed.  In 
particular, the RO should review the 
requested medical report to ensure it is 
responsive to and in complete compliance 
with this remand.  If it is not, remedial 
action should be taken.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  Also, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA is 
complete.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on processing this case in light 
of the changes in law, the RO should refer 
to VBA Fast Letter 00-87 (Nov. 17, 2000), 
as well as any pertinent guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations, General Counsel precedent 
opinions, and pertinent court decisions 
that are subsequently issued.  

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided an appropriate 
Supplemental Statement of the Case and an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board.  The veteran has the right to submit additional 
evidence and argument on the matters remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  Also, 
VBA Adjudication Procedure Manual, M21-1, Part IV, directs 
the RO to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

